UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-6307


JERMAINE LORENZO PICKETT,

                Petitioner - Appellant,

          v.

DIRECTOR, VADOC,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:16-cv-00024-GEC-RSB)


Submitted:   May 18, 2016                     Decided:   May 23, 2016


Before SHEDD, DIAZ, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jermaine Lorenzo Pickett, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jermaine       Lorenzo     Pickett         seeks    to    appeal       the   district

court’s orders dismissing his 28 U.S.C. § 2254 (2012) petition

as successive and denying his motion for reconsideration. *                               These

orders are        not      appealable    unless      a    circuit      justice      or    judge

issues        a      certificate         of       appealability.               28        U.S.C.

§ 2253(c)(1)(A) (2012).             A certificate of appealability will not

issue       absent      “a    substantial     showing           of    the   denial       of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                   When the

district court denies relief on the merits, a prisoner satisfies

this       standard     by    demonstrating       that    reasonable        jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see     Miller-El   v.   Cockrell,         537    U.S.    322,      336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                 Slack,

529 U.S. at 484-85.




       *
       Because Pickett’s motion was filed within 28 days after
entry of the district court’s dismissal order, it is properly
construed as a Fed. R. Civ. P. 59(e) motion, rather than a Fed.
R. Civ. P. 60(b) motion. See Fed. R. Civ. P. 59(e).



                                              2
     We have independently reviewed the record and conclude that

Pickett has not made the requisite showing.     Accordingly, we

deny a certificate of appealability, deny leave to proceed in

forma pauperis, and dismiss the appeal.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                       DISMISSED




                                  3